DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Feb. 28, 2019.
Claim Objections
2.	Claim 11 is objected to because of the following informalities:  
Claim 11 includes a typographical error “a head” in line 7. Examiner interprets the term to be “ahead”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “object recognition unit”, “road shape information acquisition unit”, “monitoring target vehicle detection unit”, “evasive preparation execution unit” and “evasive action execution unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)	Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)	Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1 and 11 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of implementing a safety measure. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stein, U.S. Patent Application Publication No. 2017/0153639.
As to claims 1 and 11, Stein teaches a vehicle control device comprising: 
an object recognition unit configured to recognize an object around an own-vehicle; a road shape information acquisition unit configured to acquire information related to a road shape ahead of the own-vehicle (see para. 155, vehicle and road shapes are determined such as lane ending or roadway split); 
a monitoring target vehicle detection unit configured to detect, when a road shape prompting cut-in to an own-lane is acquired by the road shape information acquisition unit, a monitoring target vehicle likely to be prompted to cut into the own-lane among objects recognized by the object recognition unit (see para. 155, vehicle determines that a vehicle is likely to attempt to cut in); 
an evasive preparation execution unit configured to execute an evasive preparation for cut-in of the monitoring target vehicle when the monitoring target vehicle is detected by the monitoring target vehicle detection unit (see para. 153-155); and 
an evasive action execution unit configured to execute an evasive action to avoid interference between the monitoring target vehicle and the own-vehicle when a predetermined motion from which cut-in of the monitoring target vehicle to the own-lane is expected is sensed after the evasive preparation is executed (see para. 153-155, 
As to claim 2, Stein teaches the vehicle control device according to claim 1, wherein the road shape information acquisition unit extracts, as the road shape prompting cut-in to an own-lane, a road shape in which the own-lane bifurcates from a main lane ahead (see para. 155). 
As to claim 3, Stein teaches the vehicle control device according to claim 2, wherein the monitoring target vehicle detection unit detects, as the monitoring target vehicle, a vehicle traveling in a detection region set on an adjacent lane or a lane next to the adjacent lane with reference to the own-vehicle (see para. 154-155). 
As to claim 4, Stein teaches the vehicle control device according to claim 3, wherein the evasive action execution unit senses, as the predetermined motion from which cut-in of the monitoring target vehicle to the own-lane is expected, flashing of a direction indicator of the monitoring target vehicle (see para. 204). 
As to claim 5, Stein teaches the vehicle control device according to claim 1, wherein the road shape information acquisition unit extracts, as the road shape prompting cut-in to an own-lane, a road shape in which a merging lane and a bifurcating lane are connected with the own-lane interposed between the merging lane and the bifurcating lane (see para. 154-155). 
As to claim 6, Stein teaches the vehicle control device according to claim 5, wherein the monitoring target vehicle detection unit detects, as the monitoring target vehicle, a vehicle traveling on the merging lane and capable of reaching a bifurcation point of the bifurcating lane earlier than the own-vehicle (see para. 154-155). 

As to claim 8, Stein teaches the vehicle control device according to claim 6, wherein the evasive action execution unit senses, as the predetermined motion from which cut-in of the monitoring target vehicle to the own-lane is expected, traveling of the monitoring target vehicle on the merging lane at a vehicle speed faster than the vehicle speed of another vehicle on the merging lane (see para. 154-155). 
As to claim 10, Stein teaches the vehicle control device according to claim 1, wherein the evasive action execution unit executes, as the evasive action, at least one motion of steering, deceleration, and acceleration (see para. 153-155). 
Allowable Subject Matter
6.	Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663